t c summary opinion united_states tax_court lester dale anderson petitioner v commissioner of internal revenue respondent docket no 9042-10s filed date lester dale anderson pro_se anna a long for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure for after concessions by respondent the issues remaining for decision are whether petitioner is entitled to deduct any of the medical_expenses claimed on schedule a itemized_deductions of his income_tax return remaining in dispute whether petitioner is entitled to deduct any of the charitable_contributions claimed on schedule a of his income_tax return whether petitioner is entitled to deduct any of the miscellaneous expenses claimed on schedule a of his income_tax return and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when the petition was filed i introduction petitioner has worked as a procurement agent for numerous manufacturing companies throughout his career however in he was unemployed from january through june throughout this period petitioner sought permanent employment petitioner filed a claim for unemployment benefits with the state of california on date petitioner filed his form_1040 u s individual_income_tax_return on date more than years after it was due computing his tax using a filing_status of married_filing_separately petitioner claimed an exemption for his wife petitioner’s wife did not file a tax_return for petitioner did not file form_4868 application_for automatic_extension of time to file u s individual_income_tax_return and the record does not indicate that he otherwise requested an extension of time to file his income_tax return respondent disputes three deductions that petitioner claimed on schedule a of his income_tax return the first of the disputed deductions is dollar_figure in medical_expenses incurred for petitioner’s and petitioner’s wife’s medical treatments respondent now concedes dollar_figure of these medical_expenses the second disputed deduction is dollar_figure in charitable_contributions the third involves dollar_figure of miscellaneous expenses related to petitioner’s search for permanent employment the relevant facts relating to the disputed deductions follow 1petitioner’s wife is disabled and receives nontaxable disability and social_security_benefits ii petitioner’s medical_expenses on schedule a of his income_tax return petitioner deducted dollar_figure in unreimbursed medical_expenses for both himself and his wife respondent initially disallowed the entire deduction but after reviewing petitioner’s documentation he conceded dollar_figure of the claimed medical_expenses at trial petitioner informed the court that he was in contact with insurance_companies to procure additional documentation with respect to his wife’s medical_expenses for the court agreed to keep the record open for days to permit petitioner to submit additional documentation petitioner ultimately provided a document from prescription solutions detailing his wife’s prescriptions in totaling dollar_figure concurrently with the submission of this document petitioner claimed an additional deduction for medical-related mileage totaling dollar_figure miles driven pincite cents per mile iii charitable_contributions petitioner deducted dollar_figure for charitable_contributions with respect to donations to two organizations the first of these donations noncash donations relates to books clothing and drapes petitioner gave to amvets service foundation amvets at trial petitioner submitted a receipt from amvets for bags of clothing miscellaneous drapes and other in addition petitioner submitted a list prepared in setting forth values which he had assigned to the noncash donations as follows item quantity craftmaking book sec_52 books other hardback books books clothing bags drapes drapery set rod miscellaneous value of each item assigned by petitioner total value dollar_figure dollar_figure the craftmaking books were given to petitioner by his sister-in-law who had collected them over a 25-year period petitioner and or his wife had purchased the remaining items donated but he presented no receipts or other documentation as to their costs the second donation relates to cash contributions petitioner allegedly made to his church totaling dollar_figure petitioner avers that each time he attended church services he put about dollar_figure 2the amvets service foundation receipt includes a disclaimer which states that amvets is not required to value the property it receives from the donor i r s code places the responsibility for estimating the ‘fair market value’ upon the donor 3petitioner had previously attempted to sell the books but was unable to do so therefore he decided to donate the books to charity cash into the collection basket petitioner asked his minister to give him a letter corroborating the amounts of his contributions but the minister declined to do so stating i don’t think it would be the best thing to do iv miscellaneous expenses petitioner actively searched for a permanent job during his period of unemployment january to june in he ultimately found temporary employment following the period in which he was unemployed on schedule a of his income_tax return petitioner deducted dollar_figure in miscellaneous expenses these expenses consisted of the following item monthly amount no of months total cellular telephone newspaper dollar_figure dollar_figure dollar_figure in addition petitioner claimed mileage expenses of dollar_figure with respect to his job search big_number miles driven pincite cents per mile no documentation corroborating any of the miscellaneous expenses was submitted the cellular telephone expenses petitioner deducted were an estimate of the portion of his telephone bill that were job- 4we are mindful that the aforementioned miscellaneous expenses total dollar_figure not dollar_figure no explanation for the dollar_figure difference was given search related calls at trial he acknowledged that he probably overstated the estimate for cell phone expenses the newspaper expenses deducted relate to the monthly charges petitioner incurred for newspaper delivery petitioner maintains he reviewed the want-ads for job opportunities and pursued all promising job openings he claims he read the newspapers not for their news content but rather for the want- ads petitioner did not keep a log detailing the mileage for each job-seeking trip or listing the nature of each trip and he admitted error in calculating the specific mileage he stated that he had actually driven big_number miles which pincite cents per mile would reduce the amount claimed for job search mileage to dollar_figure discussion it is well established that deductions are a matter of legislative grace and taxpayers bear the burden of proving they are entitled to all deductions claimed rule a 503_us_79 292_us_435 moreover taxpayers must substantiate the amount and purpose of the item deducted 65_tc_87 affd per curiam 540_f2d_821 5th cir taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs under certain circumstances if a taxpayer establishes entitlement to a deduction but not the amount the court may estimate the amount allowable 39_f2d_540 2d cir we generally will not estimate a deductible expense unless the taxpayer presents sufficient evidence to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine for certain categories of expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir generally a deduction is disallowed for travel_expenses meals and entertainment and listed_property unless the taxpayer properly substantiates the amount of the expense the time and place of the expense the business_purpose of the expense and in the case of meals and entertainment not relevant here the business relationship between the taxpayer and the persons being entertained sec_274 listed_property includes passenger automobiles sec_280f and cellular telephones sec_280f generally deductions for expenses subject_to the strict substantiation requirements of sec_274 must be disallowed in full unless the taxpayer satisfies every element of those requirements sanford v commissioner supra pincite robinson v commissioner tcmemo_2011_99 sec_1_274-5t temporary income_tax regs fed reg date contemporaneous logs are not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of an expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date deductions for listed_property used for both personal and business purposes are disallowed unless the taxpayer establishes the amount of business use of the property robinson v commissioner supra olsen v commissioner tcmemo_2002_42 affd 54_fedappx_479 9th cir sec_1 5t b i b temporary income_tax regs fed reg date i petitioner’s medical_expenses a taxpayer may deduct medical_expenses not_compensated_for_by_insurance_or_otherwise for himself or herself his or her spouse or a dependent as defined in sec_152 sec_213 respondent concedes that petitioner is entitled to dollar_figure of the claimed dollar_figure of medical_expenses for with respect to the remaining dollar_figure as stated supra p petitioner produced documentation sufficient to substantiate an additional dollar_figure of medical_expenses with respect to petitioner’s claimed medical automobile mileage petitioner has not satisfied the heightened substantiation requirements of sec_274 we therefore sustain respondent’s disallowance of the deduction in sum petitioner is entitled to deduct medical_expenses of dollar_figure for ii charitable_contributions petitioner claimed a charitable_contribution_deduction of dollar_figure on schedule a of his income_tax return in general sec_170 allows a deduction for any charitable_contribution the payment of which is made within the taxable_year charitable_contributions however are deductible only if verified under regulations prescribed by the secretary sec_170 109_tc_258 affd without published opinion 166_f3d_332 4th cir a cash contribution to petitioner’s church sec_1_170a-13 income_tax regs provides that if a taxpayer makes a cash contribution he shall maintain for each contribution one of the following i a canceled check ii a receipt from the donee or iii other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution petitioner maintained none of these records because petitioner did not substantiate his cash contributions we sustain respondent’s disallowance of the deduction b noncash contribution to amvets for charitable_contributions made in property other than cash the value of the contribution is the fair_market_value at the time of contribution hewitt v commissioner supra pincite sec_1_170a-1 income_tax regs the fair_market_value of contributed_property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs in general for noncash charitable_contributions a taxpayer must maintain for each contribution a receipt from the donee showing the name of the donee the date and location of the contribution and a description of the donated property in detail reasonably sufficient under the circumstances see sec_1 170a- b income_tax regs petitioner provided no documentation describing the contributed_property beyond referring to the noncash contributions as lace books ie the craftmaking books hardback books bags of clothing drapes and drapery rod and miscellaneous the reliability of the list of property petitioner donated to amvets is weakened by the fact it was prepared in not moreover it appears that in many cases eg the craftmaking books petitioner’s valuations are high and petitioner candidly admitted that the valuation for the property contributed was simply a fair number that he arbitrarily estimated consequently we are unable to determine or estimate with any degree of certainty the correct value of the noncash property petitioner donated to amvets we therefore sustain respondent’s disallowance of the deduction iii miscellaneous expenses miscellaneous expenses are deductible to the extent they are allowable and exceed percent of adjusted_gross_income sec_67 miscellaneous expenses include job-seeking expenses so long as the taxpayer seeks employment in his current trade_or_business and the expenses are directly connected with the trade_or_business sec_67 sec_162 revrul_77_16 1977_1_cb_37 a newspaper expenses petitioner deducted newspaper expenses of dollar_figure asserting that he purchased the newspapers solely to assist in his job search sec_262 disallows a deduction for personal living or family_expenses the taxpayer bears the burden of proving that an expense was for business or income-producing purposes rather than for personal reasons 72_tc_433 the purchase of general circulation newspapers is a personal_expense that taxpayers may not deduct 690_f2d_40 2d cir affg in part and revg in part 76_tc_252 we therefore sustain respondent’s disallowance of the deduction for newspaper expenses b cellular telephone and automobile expenses as noted supra p cars and trucks and cellular telephones are listed_property pursuant to sec_280f and v respectively with respect to petitioner’s cellular telephone expenses petitioner did not present his telephone bills or any other documents evidencing that the expenses were incurred further he did not present any evidence to demonstrate the business_purpose of the expenses moreover petitioner admitted at trial that the estimate he used on his self-prepared list was incorrect at trial he said the monthly cost was probably around dollar_figure however that too was only a guess we do not doubt that petitioner used his cellular telephone to assist in his job hunt but petitioner’s testimony alone is not sufficient to meet the requirements of sec_274 with respect to petitioner’s automobile mileage deductions again petitioner failed to demonstrate the business_purpose of the automobile use or distinguish between his personal_use vis-a- vis business use of the automobile moreover petitioner’s list contained by his own admission numerous errors and is not an adequate record within the purview of sec_274 again we do not doubt that petitioner used his car in his job search but his testimony is not sufficient to meet the requirements of sec_274 we therefore sustain respondent’s denial of petitioner’s cellular telephone and automobile expense deductions iv addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for a taxpayer’s failure to timely file an income_tax return unless the failure_to_file is due to reasonable_cause and not willful neglect this addition_to_tax consists of adding to the amount_required_to_be_shown_as_tax on the return percent of the amount of such tax for each complete or partial month in which the failure_to_file continues up to a maximum of percent in the aggregate id respondent has the burden of production pursuant to sec_7491 to satisfy that burden respondent must produce sufficient evidence demonstrating that it is appropriate to impose the addition_to_tax see 116_tc_438 once respondent has met his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect id pincite respondent has satisfied his burden of production the record clearly reflects that petitioner did not timely file his income_tax return and petitioner has not demonstrated that his failure to timely file his income_tax return was due to reasonable_cause and not due to willful neglect at trial petitioner candidly admitted that he would not file federal_income_tax returns if he believed he was due a refund if they owe me money i don’t file petitioner believed that he was owed a refund in hence he did not file a tax_return for however by petitioner’s wife convinced him to file a tax_return for as it happened respondent upon reviewing the late-filed tax_return determined that petitioner had a deficiency in tax which according to petitioner dumbfounded him petitioner has not demonstrated reasonable_cause for the delay in filing his federal_income_tax return he is therefore liable for the sec_6651 addition_to_tax to reflect concessions and to take into account the additional dollar_figure of medical_expenses petitioner substantiated 5reasonable cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence but nonetheless was unable to file a return within the prescribed time 469_us_241 bruner v commissioner tcmemo_1998_246 respondent must recompute both the tax_deficiency and the addition_to_tax for decision will be entered under rule 6when petitioner submitted posttrial medical expense documentation he requested that his filing_status for be changed from married_filing_separately to married_filing_jointly while a taxpayer in general may change his filing_status this change may not be made after the commissioner has mailed a notice_of_deficiency to either spouse and there has been a timely filing of a petition in this court with respect to the notice sec_6013 moreover petitioner provided no evidence that his wife intended to file jointly with him for see eg etesam v commissioner tcmemo_1998_73
